CONSENT ORDER
THIS MATTER, brought before the Court by DAVID E. JOHNSON, JR., Director, Office of Attorney Ethics, with the consent of Respondent, James E. Panny, of Marmora, and the parties having agreed to Respondent’s temporary suspension from the practice of law, together with the additional relief provided in this Order, pending final disposition of all ethics grievances before the District I Ethics Committee,
IT IS ORDERED that:
1. James E. Panny of Marmora, admitted to practice in this State in 1977, is temporarily suspended from the practice of law, effective immediately, pending final determination of all grievances and until further Order of the Court.
2. The Office of Attorney Ethics shall take such protective action pursuant to jR.1:20-11(c), as may be appropriate to gain possession and control of the legal files, records, practice and trust assets of James E. Panny wherever situate.
3. James E. Panny is hereby restrained and enjoined from practicing law during the period of suspension.
4. James E. Panny is hereby restrained and enjoined from disbursing funds from any account maintained in any New Jersey financial institution pursuant to R. 1:21-6.
*5945. James E. Panny shall comply with all the Administrative Guidelines of the Office of Attorney Ethics governing suspended, disbarred or resigned attorneys.